Citation Nr: 1212658	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  06-34 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a waiver of recovery of overpayment of compensation benefits in the amount of $26,451.00.  

(The matters of the ratings for posttraumatic stress disorder (PTSD), chloracne, and hemorrhoids; the effective date for the increased rating for hemorrhoids; and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in a separate decision of the Board).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to June 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision of the Debt Management Center.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

In a November 2006 VA Form 9 (Substantive Appeal), the Veteran requested a hearing before a member of the Board, specifically stating that he was "appealing the denial of my request for a waiver of overpayment. . ."  And in a June 2007 Hearing Election Form, the Veteran indicated he desired a Travel Board hearing.  He is entitled to such hearing, but there has been no action on his request.  Because Travel Board hearings are scheduled by the RO, the case must be remanded for such purpose.  See 38 C.F.R. §§ 20.700, 20.703, 20.704.  

Accordingly, the case is REMANDED for the following action:

The RO should arrange for the Veteran to be scheduled for a Travel Board hearing at his local RO.  The case should then be processed in accordance with established appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


